Citation Nr: 0943122	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from March 1952 to 
March 1955.  He died in May 1998.  The appellant is the 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for the cause of 
the Veteran's death.  In July 2006, the appellant testified 
before a Veterans Law Judge (VLJ) at a Board hearing at the 
RO.  The VLJ who conducted the hearing has since retired from 
the Board.  The appellant was asked whether she wanted to 
appear at another hearing so that the decision on appeal 
could be made by the same VLJ who conducted her hearing.  In 
April 2009, she indicated that she did not wish to appear at 
another hearing.

The Board remanded this case for additional development in 
September 2007.  In July 2009, the Board requested a medical 
expert opinion pursuant to VHA Directive 2006-019.  The 
remand directives were followed and the medical opinion was 
provided and added to the claims file.

Included in the record are four slides from Kaiser 
Permanente, Cytology Laboratory at 11668 Sherman Way, North 
Hollywood, California, 91605.  Dr. Harout Yaghsezian, 
Director of Cytopathology requested in a letter dated in 
January 2008 that the slides to be returned to the above 
address after completing the studies.  This matter is 
referred to the RO.






FINDINGS OF FACT

1.  The Veteran's May 1998 death certificate lists the cause 
of death as cardiac arrest due to respiratory failure, due to 
pneumonia, due to probable adenocarcinoma of the lungs.

2.  The Veteran was exposed to ionizing radiation in service, 
as he was present at two United States atmospheric nuclear 
test series conducted at the Pacific Proving Grounds in the 
early 1950's.  

3.  The preponderance of the evidence shows that a disability 
of service origin did not cause or substantially contribute 
to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met. 38 U.S.C.A. §§ 101(16), 1110, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.5(a), 3.159, 3.102, 3.303, 3.307, 3.309, 3.311, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
November 2008 supplemental statement of the case, following 
the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  According to the claims file, the Veteran was not 
service-connected for any disability during his lifetime, so 
a more specific notice under Hupp v. Nicholson, 21 Vet. App. 
342 (2007) does not apply.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
medical opinions, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the claims file; and the appellant has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran's death certificate lists his cause of death as 
cardiac arrest due to respiratory failure, due to pneumonia, 
due to probable adenocarcinoma of the lungs.  The appellant 
is the Veteran's surviving spouse and contends that the 
Veteran's cause of death is associated with his exposure to 
ionizing radiation while in service.

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a); see 38 U.S.C.A. 
Chapter 11.

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service. 
38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available. 38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The 
service-connected disability may be either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The definition of 
"radiation-risk activity" includes onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device. 38 C.F.R. § 3.309(d).  

The term "onsite participation" means during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft, or other equipment used 
in direct support of the nuclear test.  For tests conducted 
by the United States, the term "operational period" 
includes Operation IVY for the period from November 1, 1952 
through December 31, 1952; and Operative CASTLE, for the 
period from March 1, 1954 through May 31, 1954.  38 C.F.R. 
§ 3.309(d)(3)(iv),(v),(H),(J).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xix) cancer of the 
colon; (xx) cancer of the lung); and (xxi) cancer of the 
ovary. 38 C.F.R. § 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment. 38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration. 38 C.F.R. § 3.311(b).

Notwithstanding the foregoing presumptive provisions, the 
claimant is not precluded from establishing service 
connection for disabilities other than those listed as 
presumptive disabilities, as long as there is proof of such 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-
1044 (Fed. Cir. 1994). 

The Veteran served with the United States Navy.  
Correspondence from the Defense Threat Reduction Agency 
(DTRA) dated October 2001 confirmed that the Veteran was 
present at Operation IVY and Operation CASTLE, United States 
atmospheric nuclear test series conducted at the Pacific 
Proving Grounds during 1952 and 1954, respectively.  The DTRA 
found that the Veteran received a total dose of 0.522 rem 
(0.6 rem rounded) with an upper bound of 0.8 rem gamma.  
However, by letter dated March 2004, the appellant was 
notified that a May 2003 report of the National Research 
Council (NRC) found that radiation doses previously provided 
by the DTRA may have underestimated the amount of radiation 
to which some veterans were exposed.

As noted, lung cancer is one of the diseases that is 
presumptively related to radiation exposure.  The Veteran's 
death certificate, however, notes that adenocarcinoma of the 
lungs was only a probable diagnosis.

The appellant indicated that she did not arrange for an 
autopsy at the time of the Veteran's death because she was 
not aware that a more certain diagnosis of adenocarcinoma of 
the lungs would have had an impact on her service connection 
for death claim.  Furthermore, the appellant indicates that 
the Veteran's physician delivered his lung cancer diagnosis 
verbally in 1998.  An April 30, 1998 pathological report 
shows that following review of 4 slides (Accession Number 
061843510-2), the diagnosis was "suspicious for carcinoma."  
Another pathological report dated on May 7, 1998 shows that 
three slides from sputum (Accession Number 070850159-9) were 
"suspicious for tumor cells."

The Board remanded the case for an opinion from a pathologist 
to determine whether the Veteran had lung cancer at the time 
of his death, which caused or contributed to his death.  A VA 
pathologist provided an opinion in October 2008 noting that 
he was a board eligible surgical pathologist and that he had 
reviewed the slides with one of their staff (another board 
certified pathologist), and while the diagnosis of malignancy 
could sometimes be made from bronchial washing and sputum, in 
this case, the slides were not diagnostic for carcinoma of 
epithelial or glandular origin.  The cytology preparations 
demonstrated acute pneumonia process, with many neutrophils 
present, along with macrophages and other cell types.  There 
was no definitive metataplasia found, although in some 
sections, there was atypia, most likely reactive to the 
underlying acute infectious process.  The differentiation of 
epithelial cells in the cytology specimens argued against an 
epithelial cell based malignancy.  Thus, even though the 
Veteran's exposure to ionizing radiation during his military 
service was conceded, after reviewing all relevant medical 
evidence, including pathology slides taken prior to the 
Veteran's death, the pathologist found that there was no 
definitive evidence of malignancy seen in the submitted 
slides.

Thus, the medical evidence shows that there was no definitive 
evidence of lung cancer at the time of the Veteran's death.  
For this reason, the Veteran's death-causing condition is not 
considered a disease that is presumptively related to 
radiation exposure under 38 C.F.R. § 3.309(d)(2).  As noted, 
however, this does not preclude the appellant from 
establishing service connection on a direct basis.

Even though the Veteran only had probable carcinoma of the 
lungs, he clearly had some lung ailment at the time of his 
death.  Thus, the determinative issue is whether any lung 
ailment that caused his death is related to his service.  

The service treatment records are negative for any lung 
disorders.  The March 1955 discharge examination report 
showed a normal clinical evaluation of the lungs and chest.  
The chest x-ray examination was normal.  The appellant 
submitted testimony at the Board hearing in July 2006 that 
the Veteran never smoked and always had lung problems, and 
that respiratory problems started when he was in his early 
30's.  The Veteran was born in 1932 so this would have been 
in the early 1960's, approximately five years after his 
discharge from service.  A March 1976 private x-ray 
examination report shows dry cough for three months.  An 
April 1990 private treatment report shows complaints of lung 
pain and an assessment of bronchitis.  At the time of the 
Veteran's death in 1998, in addition to the above findings, 
he had diagnoses of bilateral bronchopneumonia, pneumothorax 
on the right lung, pneumomediastinun, and subcutaneous 
emphysema in the upper chest wall and base of neck.  

The Board requested another medical opinion from a 
pulmonologist noting that even though the Veteran might not 
have died of a confirmed diagnosis of lung cancer, as the 
appellant has stated that she observed the Veteran having 
lung problems since service and medical records also note 
some intermittent treatment for cough and lung problems since 
1976, another medical opinion was needed to determine whether 
the Veteran's cause of death was related to his exposure to 
ionizing radiation in service.

The Chief of Medicine Service at the Ralph H. Johnson VAMC in 
South Carolina submitted an opinion in August 2009.  The 
physician noted that he was requested to review the case to 
ensure that a diagnosis of cancer or other respiratory 
disease compatible with the Veteran's known radiation 
exposure was not present.  The physician noted that he was a 
board certified specialist in pulmonary and critical care 
medicine with over 30 years of experience in the diagnosis 
and treatment of lung disease.  To accomplish the task, he 
reviewed the Veteran's entire file and specifically noted 
elements of his illness related to the respiratory tract.

By way of history, the physician noted that the Veteran had 
chronic back pain for many years and was admitted to a 
hospital in December 1997 for back surgery.  The surgery did 
not go well and the Veteran was treated with dexamethasone 
for chronic nerve pain.  He was subsequently readmitted into 
the hospital in February 1998 with complaints of dysphagia 
and investigation showed this symptom was due to Candida 
infection and herpes simplex infection of the upper airway.  
This was thought to be due to chronic steroid therapy and 
steroid therapy was tapered.  Although the steroid therapy 
was tapered, the Veteran was readmitted into the hospital in 
March 1998 with high fever and diffuse pulmonary infiltrates.  
This was considered to be due to his immunocompromise 
attendant to steroid therapy.  A long critical illness 
ensued, during which multiple specimens from the respiratory 
tract were obtained for analysis.  The initial findings of 
the specimens disclosed pneumocystis carinii, the probable 
cause of his illness.  Treatment was pursued but the Veteran 
failed to improve, and multiple additional tests were 
obtained.  Among these tests were cytologic specimens of the 
lower respiratory tract.  Most of the specimens were felt to 
be inadequate for analysis due to severe inflammation.  A few 
of these specimens were found to have cellular atypia, 
possibly suggestive of carcinoma.  These slides had been 
reviewed by VA pathologists and found to have evidence most 
suggestive of inflammation.  No specific diagnosis of cancer 
was seen.

In answering the question, was it at least as likely as not 
that the Veteran's cause of death was related to his exposure 
to ionizing radiation in service, the physician's answer was 
"clearly no."  The rationale provided was as follows: The 
Veteran was a 65 year-old gentleman, who was treated with 
steroid therapy for several months.  He subsequently 
developed an acute febrile illness characterized by diffuse 
pulmonary infiltrates and respiratory failure.  Tests of his 
respiratory tract secretions disclosed pneumocystis carinii.  
The clinical setting of steroid therapy and the recovery of 
pneumocystis carinii clearly implicated this organism as the 
cause of his respiratory collapse.  Thus, there was ample 
evidence that his terminal illness was due to an infectious 
lung disease.  
The physician subsequently looked for evidence that the 
Veteran might have had a lung carcinoma.  The initial chest 
x-ray obtained in early March 1998 was compared to a film 
obtained in July 1996.  This earlier film was totally normal.  
Thus, there was no evidence of lung cancer two years prior to 
his acute illness.  It was very likely that a lung cancer 
causing death or serious illness in March 1998 would have 
been visible on an x-ray obtained less than two years 
earlier.  Finally, the physician found a computerized 
tomographic (CT) study of the chest, obtained in March 1998 
during his acute illness.  The CT scan showed evidence of 
alveolar filling defects in both bases of the lung, 
compatible with pneumonia and a bronchoscopy done about the 
same time showed no evidence of carcinoma of the lung but 
showed evidence of aspiration of respiratory secretions 
during the bronchoscopy.  Thus, all of his known respiratory 
problems in the spring of 1998 appeared to be due to 
infection.

In summary, the physician noted that the Veteran developed an 
unfortunate, severe complication of his back surgery.  The 
illness appeared clinically to have been an infectious 
disease and a careful review of the case showed no evidence 
or any other disease known to be associated with exposure to 
ionizing radiation.

Thus, the medical evidence shows that the Veteran did not 
have a definitive diagnosis of lung cancer at the time of his 
death and that his death was not due to his exposure to 
ionizing radiation or any other event in service.

The appellant genuinely believes that the Veteran's exposure 
to ionizing radiation in service caused his death.  Her 
factual recitation as to the symptoms she observed in the 
Veteran over the years is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
appellant cannot provide a competent opinion on a matter as 
complex as the etiology of the Veteran's cause of death and 
her views are of no probative value.  And, even if her 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the 
medical professionals who discussed the Veteran's history in 
detail and found no definitive diagnosis of lung cancer and 
no relationship between the Veteran's cause of death and his 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for the Veteran's cause of death; there is 
no doubt to be resolved; and service connection for the 
Veteran's cause of death is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


